Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 1 of 11 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

          Jose Madriz,                             Case No.

                  Plaintiff,
                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
          Pramote Sookprasert;                     Act; Unruh Civil Rights Act
       Panawadee Sookprasert;
          Vichai Jarusrojvuthikul; and Does
       1-10,
               Defendants.

           Plaintiff Jose Madriz complains of Pramote Sookprasert; Panawadee
   Sookprasert; Vichai Jarusrojvuthikul; and Does 1-10 (“Defendants”), and
   alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. He suffers
   from arthrogryposis, cannot walk, and uses a wheelchair for mobility.
       2. Defendants Pramote Sookprasert and Panawadee Sookprasert owned


                                              
                                               
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 2 of 11 Page ID #:2
      

    the real property located at or about 22720 Alessandro Blvd., Moreno Valley,
    California, in January 2019.
        3. Defendants Pramote Sookprasert and Panawadee Sookprasert own the
    real property located at or about 22720 Alessandro Blvd., Moreno Valley,
    California, currently.
        4. Defendant Vichai Jarusrojvuthikul owned Rice and Spice Thai Cuisine
    located at or about 22720 Alessandro Blvd., Moreno Valley, California, in
    January 2019.
        5. Defendant Vichai Jarusrojvuthikul owns Rice and Spice Thai Cuisine
   (“Restaurant”) located at or about 22720 Alessandro Blvd., Moreno Valley,
   California, currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of


                                              
                                               
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 3 of 11 Page ID #:3
      

    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Restaurant in January 2019 to eat. This was
    plaintiff’s first visit to this Restaurant. Plaintiff lives nearby and he really
   enjoyed the food during his first visit. Plaintiff will return once the barriers are
   removed.
       11.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       13.Unfortunately, the walkway surface to the entrance of the Restaurant
   was not maintained by the defendants such that it was stable, firm and slip-
   resistant because of cracked concrete. Indeed, there are several places in the
   walkway surface where there were large, cracked spaces.
       14.On information and belief, plaintiff alleges that the defendants do not
   maintain the walkway surface so that the pavement is kept smooth and free of
   broken asphalt.
       15.Additionally, the entrance of the Restaurant had a slope as high as 11%
   and there was not enough floor space with a level landing.
       16.Transaction counters are another one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Restaurant.
       17.The transaction counter at the Restaurant was more than 36 inches in
   height. In fact, the transaction counter was about 41 inches in height.


                                                
                                                 
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 4 of 11 Page ID #:4
      

        18.There was no lowered, 36 inch portion of the transaction counter at the
    Restaurant for use by persons in wheelchairs to conduct transactions.
        19.Currently, the transaction counter at the Restaurant is more than 36
    inches in height.
        20.Currently, there is no lowered, 36 inch portion of the transaction
    counter at the Restaurant for use by persons in wheelchairs to conduct
    transactions.
        21.Dining tables are also one of the facilities, privileges, and advantages
    offered by defendants to persons of the Restaurant.
       22.In the dining area, there were dining tables for customers to dine at.
   Unfortunately, the dining tables were not accessible for plaintiff. None of the
   tables had both sufficient toe clearance and knee clearance necessary for
   plaintiff during his visit.
       23.Currently, none of the tables have both sufficient toe clearance and knee
   clearance necessary for plaintiff.
       24.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       25.Unfortunately, even though there was a parking space marked and
   reserved for persons with disabilities in the parking lot serving the Restaurant
   during Plaintiff’s visit, the parking stall and access aisle were not level with
   each other. The parking stall and access aisle had inaccessible slopes that
   exceeded 2.1%.
       26.Currently, the parking stall and access aisle are not level with each other.
       27.Restrooms are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Restaurant.
       28.Unfortunately, the path of travel leading to the restroom was only about
   31 inches in width. The plaintiff could not get to the restroom because of the
   narrow path of travel.


                                               
                                                
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 5 of 11 Page ID #:5
      

        29.Plaintiff personally encountered these barriers.
        30.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        31.Meanwhile, and even though the plaintiff did not personally confront
    the barriers, the restroom mirror is mounted on the wall so that its bottom edge
    is more than 40 inches above the finish floor. In fact, the restroom mirror is
    about 53 inches high.
        32.The restroom sink does not provide any knee clearance for wheelchair
    users.
       33.The coat hook is mounted at a height of 65 inches and is not effectively
   useable by wheelchair users.
       34.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       35.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       36.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       37.A common barrier removal project is modifying transaction counters to
   make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       38.For example, there are numerous paint/stripe companies that will come


                                              
                                               
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 6 of 11 Page ID #:6
      

    and stripe a level parking stall and access aisle and install proper signage on
    rapid notice, with very modest expense, sometimes as low as $300 in full
    compliance with federal and state access standards.
        39.The mirror could be lowered at little to no cost.
        40.Plaintiff will return to the Restaurant to avail himself of its goods or
    services and to determine compliance with the disability access laws. He is
    currently deterred from doing so because of his knowledge of the existing
    barriers. If the barriers are not removed, the plaintiff will face unlawful and
    discriminatory barriers again.
       41.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       42.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       43.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone


                                                
                                                 
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 7 of 11 Page ID #:7
      

    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,    services,    facilities,   privileges,   advantages,    or
                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       44.Ground and floor surfaces must be stable, firm, and slip-resistant. 2010
   Standards § 302.1.
       45.Here, the failure to provide an accessible ground surface to the entrance
   of the Restaurant is a violation of the law.
       46.The area in front of a doorway must be level and clear. 2010 Standards
   § 404.2.4.
       47.Here, the failure to provide a level landing at the entrance is a violation
   of the law.


                                               
                                                
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 8 of 11 Page ID #:8
      

        48.Under the 2010 Standards, where the approach to the sales or service
    counter is a parallel approach, such as in this case, there must be a portion of
    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
    counter top. 2010 Standards § 904.4 & 904.4.1.
        49.Here, no such accessible counter has been provided in violation of the
    ADA.
        50.Space under an element between the finish floor or ground and 9 inches
    above the finish floor or ground shall be considered toe clearance and shall
   comply with 2010 Standards §306.2. However, toe clearance shall extend 17
   inches to 25 inches under an element and it shall be at least 30 inches in width.
   Space extending greater than 6 inches beyond the available knee clearance at
   9 inches above the finish floor or ground shall not be considered toe clearance.
   2010 Standards §§ 306.2 (1-5).
       51.Here, the defendants’ failure to provide accessible tables with the
   proper knee and toe clearances is a violation of the ADA.
       52.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
   502.4.
       53.Here, the failure to provide level parking stall is a violation of the law.
       54.Mirrors shall be mounted with the bottom edge of the reflecting surface
   no higher than 40 inches above the finish floor. 2010 Standards § 603.3.
       55.Here, the mirror is mounted higher than the maximum permitted and is
   a violation of the ADA.
       56.Sinks must provide knee clearance of at least 9 inches to 27 inches in


                                                
                                                 
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 9 of 11 Page ID #:9
      

    height. There must also be at least 11 inches of depth. And at least 30 inches
    in width. 2010 Standards §306.
        57.Here, no such knee clearance is provided ill and this is a violation of the
    ADA.
        58.Under the 2010 Standards, the maximum height is 48 inches. 2010
    Standards § 308.3.
        59.Here, the coat hook is mounted beyond the maximum height
    requirements in violation of the law.
        60.There must be an accessible path of travel that connects all buildings,
   elements and spaces on the same site. The minimum clear width of an
   accessible route shall be 36 inches. 2010 Standards § 403.5.1.
       61.Here, the failure to provide an accessible path of travel to the restroom
   is a violation of the ADA.
       62.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       63.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       64.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       65.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                               
                                                
      Complaint
      
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 10 of 11 Page ID #:10
       

     that persons with disabilities are entitled to full and equal accommodations,
     advantages, facilities, privileges, or services in all business establishment of
     every kind whatsoever within the jurisdiction of the State of California. Cal.
     Civ. Code §51(b).
         66.The Unruh Act provides that a violation of the ADA is a violation of the
     Unruh Act. Cal. Civ. Code, § 51(f).
         67.Defendants’ acts and omissions, as herein alleged, have violated the
     Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
     rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        68.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
 
 
 
 


                                               
                                                
       Complaint
       
Case 5:19-cv-00210-JGB-SP Document 1 Filed 01/31/19 Page 11 of 11 Page ID #:11
       

         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: January 29, 2019          CENTER FOR DISABILITY ACCESS
  
                                        By:
  
                                      ____________________________________
                                             Chris Carson, Esq.
                                               Attorney for plaintiff
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                              
                                               
       Complaint
       
